Citation Nr: 0017561	
Decision Date: 07/03/00    Archive Date: 07/11/00

DOCKET NO.  99-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat during military 
service.

4.  There is no credible evidence confirming any of the 
veteran's alleged in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or caused by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran has 
presented a claim that is plausible, and therefore, well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Specifically, a well-grounded service connection 
claim for PTSD has been submitted when there is medical 
evidence of a current disability, lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
and medical evidence of a nexus between service and the 
current PTSD disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997).  The Board also is satisfied that the RO has 
obtained all evidence necessary for an equitable disposition 
of the veteran's appeal, and that all relevant facts have 
been fully developed.

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1999).  Claims for 
service connection for PTSD are evaluated in accordance with 
the criteria set forth in 38 C.F.R. § 3.304(f) (1999).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of this appeal.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court of 
Appeals for Veterans Claims (Court) held that where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise.  See 
also Baker v. West. 11 Vet. App. 163, 168 (1998).  The Board 
finds that the old and new criteria for evaluating PTSD 
claims are substantially the same and that the new regulation 
has not changed the applicable criteria in a way that would 
alter the outcome of the veteran's claim.  The revisions 
serve only to codify the Court's decision in Cohen and to 
bring 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998).  
Therefore, the veteran would not be prejudiced by the Board 
proceeding to the merits of the claim.

If the evidence establishes that the veteran engaged in 
combat with the enemy, or was a POW, and the claimed stressor 
is related to combat or POW experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat, or was not a POW, or the claimed stressor is not 
related to combat or POW experiences, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.304(d),(f) (1999); Gaines v. 
West, 11 Vet. App. 353, 357-358 (1998).

In Cohen, the Court recognized that VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders.  See 61 Fed. 
Reg. 52695-52702 (1996).  Therefore, the Court took judicial 
notice of the shift in diagnostic criteria from an objective 
to a subjective standard in assessing whether a stressor is 
sufficient to trigger PTSD.  The sufficiency of a stressor 
is, accordingly, now a clinical determination for the 
examining mental health professional.  Nothing in Cohen, 
however, negates the need for a noncombat veteran to produce 
credible, corroborating, and supporting evidence of any 
claimed stressor used in supporting a diagnosis of PTSD.

As to the requirement that there be a diagnosis of PTSD, the 
Board finds that the evidence of record contains such a 
diagnosis.  The veteran's service medical records show that, 
in August 1969, the veteran wrote a postcard suggesting 
suicidal thoughts.  He had recently been on unauthorized 
absence and had been placed in the brig.  The impression was 
no suicide risk.  A September 1969 letter from a private 
psychologist stated that he had been informed that the 
veteran was having problems in the military.  He had 
previously treated the veteran and believed that the veteran 
had an established pattern of extreme depression and escaping 
from unpleasant situations.  The veteran had not functioned 
effectively in the past.

During a psychiatric evaluation in September 1969, the 
veteran was diagnosed with an immature personality.  The 
veteran reported that his only problem was being in the 
Marine Corps, that he did not like it, and that he thought it 
was too strict.  He described the ammunition depot as 
"boring".  In October 1969, the veteran complained of not 
sleeping and eating regularly.  He appeared nervous.  The 
separation examination of July 1970 made no relevant 
findings.

During a psychiatric evaluation in July 1987 performed by the 
Bureau of Correctional Health Services, the veteran 
complained of sleep disturbance, daytime drowsiness, and some 
episodes of auditory hallucinations during the twilight stage 
of sleep.  The examiner's impression was probable sleep 
disorder, narcolepsy or apnea.  VA hospital reports from 
June, August, September, and October 1993 include diagnoses 
of rule out or subclinical PTSD, dysthymia, and antisocial 
personality disorder.  The veteran complained of sleep 
disturbance, nightmares, lack of energy, and discomfort in 
crowds since boot camp.

During a VA examination in December 1993, the veteran 
reported nightmares, flashbacks, sleep disturbance, 
isolation, and anxiety.  The examiner diagnosed the veteran 
with schizo-affective disorder, dysthymia, and PTSD, and 
identified Vietnam combat experience as a severe stressor.  
VA outpatient records from August and November 1994 noted 
that the veteran related vague symptoms of PTSD.  A 
hospitalization report from June and July 1995 diagnosed the 
veteran with PTSD, adult antisocial behavior, depression, and 
alcohol and substance dependence.  It was observed that the 
psychological evaluation provided modest support for a 
diagnosis of PTSD.  During a VA examination in December 1996, 
the veteran was diagnosed with PTSD, schizoaffective 
disorder, and dysthymic disorder.  VA outpatient records show 
treatment for PTSD through 1999.

Regarding the issue of whether there is credible supporting 
evidence that the veteran's claimed stressors actually 
occurred, service records indicate that the veteran served in 
Vietnam from September 1969 to June 1970.  He was assigned to 
the AmmoCo, Supply Battalion, and served as a general 
warehouseman and guard.  The veteran did not receive any 
medals or citations that are necessarily indicative of combat 
experience.  The veteran's DD 214 does not reflect combat 
service or injury and the service medical records do not 
document any injuries received in combat.  Therefore, because 
the veteran's service records do not demonstrate that he 
engaged in combat with the enemy, it is necessary that the 
veteran's account of his stressors be corroborated by a 
credible source.

The veteran has generally claimed the existence of several 
stressors, including the daily stress of living in an 
ammunition depot; being subject to enemy sniper, rocket, and 
mortar fire; witnessing the death of 17 Marines; seeing a 
headless Marine in a ditch; hearing that his entire camp had 
been destroyed; and learning of the death of his friend 
"Smitty".

During a VA examination in December 1993, the veteran 
reported that he performed inventory and served as a guard at 
two ammunition depots.  He described constant artillery 
rounds, sniper fire, and mortar fire directed at the 
ammunition depots.  En route to another location, he saw 17 
dying Marines and thought he may have known some of them.  
The veteran also saw a Marine with a missing head in a ditch, 
and knew a Marine by the name of "Smitty" who blew himself 
up.  While he was at Osaka Ammo Depot, the veteran was told 
that his entire company was wiped out; however, he never 
verified this.

A December 1995 letter from the veteran's counselor at the 
Milwaukee Vet Center stated that the veteran had reported 
that his living quarters received mortar rounds and rocket 
attacks on a daily basis.  He claimed that a buddy with the 
7th Rifle Company was killed with a squad of 17 soldiers when 
the Viet Cong came into the compound.  He also stated that 
his sergeant was killed and that, on February 23, 1970, a 
buddy was killed while defusing a mortar round.  It was noted 
that the veteran had given names of buddies killed in Vietnam 
who were not in the Vietnam Veterans Memorial Directory.

In February 1996, the veteran submitted a statement in which 
he claimed that he was told, in February or March 1970, that 
"Smitty" had blown himself up while disarming a mortar.  
Smitty was a sergeant at the time and had a Polish last name.  
He was a very good friend of the veteran.  The veteran 
believed that Smitty was the only person killed with his unit 
from September 1969 to April 1970.  When he was sent to 
Japan, the veteran was told that his entire company had been 
killed.  His other stressors included injuring his knee, 
seeing a headless body in a ditch, and seeing 17 dying 
Marines in March or April 1970.  He described the Marines as 
having head injuries and flapping like fish on the ground.  
He now was not sure whether he knew any of these Marines.

In July 1998, the veteran submitted additional information, 
including the locations of the decapitated body and the 17 
Marines.  He also stated that he did not render assistance to 
the Marines, but that several others also witnessed their 
deaths.  In a statement submitted in October 1999, the 
veteran stated that Smitty's first name was Paul.

The veteran appeared at personal hearings before the RO in 
October 1996 and May 1999.  He testified that he assisted in 
disposing of ammunition and keeping inventory of ammunition 
in Vietnam.  His base received rocket, mortar, and sniper 
fire, and enemy infiltration on a daily basis.  He believed 
that he was in constant danger of death because he lived in 
close proximity to explosives.  He also performed guard duty 
and claimed that two Vietcong fired directly into his post.  
On his second day in Vietnam in September 1969, he saw a 
headless Marine in a ditch.  In November or December 1969, he 
saw 17 dead Marines who had been ambushed.  While on medical 
leave, he was told that his entire Ammo Company was killed.  
He stated that Smitty was the only person killed in his 
company while he was in Vietnam.  He thought that he died in 
February or March of 1970 and that his actual name was 
Corporal Kowalski.  He had been the veteran's mentor and 
friend.

The RO repeatedly attempted to verify the veteran's claimed 
stressors with the Marine Corps during the course of the 
veteran's appeal.  In June 1996, the Marine Corps responded 
that a search of the unit diaries of Ammo Company from 
September 1969 to April 1970 showed that one Marine died of 
wounds.  They further stated that anecdotal incidents were 
not researchable and that the death of Marines could not be 
verified through unit diaries without knowledge of specific 
units.  The Marine Corps subsequently sent a copy of 
"Marines in Vietnam 1969" and a copy of the Ammo Company, 
Support Battalion, 1st Force Service Regiment/Force Logistic 
Command command chronology from August 1969 to April 1970.  
This information provided no verification of the veteran's 
stressors.  It showed that a Marine Sergeant by the name of 
Gayman Crandall Ogbourn died in September 1969.  However, 
this death occurred a few days before the veteran arrived in 
Vietnam.

In May 1998, the Marine Corps stated that the information 
received from the RO was insufficient for the purpose of 
conducting any meaningful research due to the lack of 
specific combat incidents as recalled by the veteran.  The 
Marine Corps continued to respond that more specific 
information was needed in August 1998.  Service records 
confirmed that the only Corporal Kowalski killed in Vietnam 
died in January 1966 and that no Sergeant Kowalski was 
killed.  None of the Kowalskis killed had the first name 
Paul.

In summary, the Board finds that none of the veteran's 
claimed stressors have been verified by an independent 
source.  After careful scrutiny of the veteran's official 
service records and the other relevant evidence of record, 
the Board finds no corroboration of the veteran's claimed in-
service stressors.  The RO has diligently attempted to verify 
the information provided by the veteran; however, this 
information has been deemed to be too vague or to be 
incorrect.  The veteran has claimed that his good friend 
"Smitty" Kowalski was killed during his period of active 
service.  However, no serviceman by the name of Kowalski was 
killed during the veteran's service in Vietnam.  The veteran 
has also claimed that he saw several dead Marines or 
soldiers.  However, with no further information as to the 
men's identities, verification of their deaths cannot be 
provided.

The veteran has also described the general stress of living 
in an ammunition depot and has claimed that his base was 
under daily attack by the enemy.  However, the Marine Corps 
has been unable to verify any enemy attacks on the ammunition 
depots.  Furthermore, the Board observes that during the 
psychiatric evaluation performed while the veteran was still 
on active duty in Vietnam, he described life at the 
ammunition depot as "boring".  The Board stresses here the 
importance of distinguishing combat service from active 
service in a combat zone when determining whether a stressful 
event is a valid stressor to support a PTSD diagnosis.  
Zarycki v. Brown, 6 Vet. App. 91, 98-99, (1993).

Specifically, the Court has noted that when referring to 
combat situations, there must be corroboration that the 
veteran was exposed to more than the ordinary stressful 
environment of a combat zone.  Wood v. Derwinski, 1 Vet. App. 
at 192-193 (1991).  In Wood, the Court stated that the Board 
was not bound to accept the appellant's uncorroborated 
account of his Vietnam experiences.  Also, the Court 
indicated that this was especially true since there was a 
considerable passage of time between the putative stressful 
events recounted by the veteran and the onset of the alleged 
post-traumatic stress disorder.  In addition, the Court noted 
that neither the appellant's military specialty nor his 
service records disclosed that the nature of his duties 
exposed him to more than ordinary stressful environment, 
given the fact that service in a combat zone is stressful in 
some degree to those who are there, whatever their duties and 
experiences.

The Board finds no evidence that the veteran participated in 
combat and no evidence which provides any objective support 
for his reported stressor incidents.  The Board cannot rely 
solely on the veteran's statements to establish a nexus 
between his current diagnosis of PTSD and his time in 
service.  See Gaines v. West, 11 Vet. App. 353, 357-358 
(1998).The Board further observes that the veteran's 
diagnoses of PTSD were rendered in reliance upon the 
veteran's allegations of stress due to his service in 
Vietnam.  However, a diagnosis of PTSD, related to service, 
which is based on an examination which relied upon an 
unverified history is inadequate.  Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997); West v. Brown, 7 Vet. App. 70, 77 
(1994).  In consideration of the aforementioned evidence, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for PTSD and the benefit sought 
on appeal must be denied.


ORDER

Service connection for PTSD is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

